Citation Nr: 0838948	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  07-14 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating greater than 30 percent 
for bipolar disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1999 to March 2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska. 

The veteran requested a videoconference hearing in a June 
2007 statement.  A hearing was subsequently scheduled in 
April 2008, but the veteran failed to appear despite notice 
being sent in January 2008 to his last known mailing address.  
The veteran has not indicated a reason for his failure to 
appear nor has he requested a new hearing and, therefore, the 
veteran's request for a hearing is considered withdrawn.

The procedural history of this claim requires some 
clarification.  The veteran initiated an increased rating for 
his bipolar disability in October 2004, which was denied in a 
March 2005 rating decision.  The veteran initiated an appeal 
with a timely "notice of disagreement" (NOD) in April 2005 
and the RO subsequently issued a July 2005 Statement of the 
Case (SOC).  The veteran attempted to perfect his appeal in 
September 2006 when his attorney representative sent an NOD 
once again with the March 2005 rating decision.  Aside from 
the mischaracterization (perfected appeals are effectuated by 
a substantive appeal form VA-9 and not with an NOD), the 
September 2006 correspondence was untimely to serve as a 
substantive appeal.  38 C.F.R. § 20.302(b) (indicating a 
substantive appeal must be filed within 60 days of the SOC or 
within the remainder of the 1-year period from the original 
rating decision, whichever is later).  Curiously, at the same 
time of the attorney representative's letter, the veteran 
sent a September 2006 letter seeking to open a claim of 
entitlement to an increased rating for his bipolar disorder.  

The RO immediately sent a September 2006 letter indicating 
the veteran's substantive appeal was untimely, but a new 
increased rating claim would be opened as requested by the 
veteran.  Neither the veteran nor his attorney representative 
appealed the RO's finding of an untimely appeal.  
Accordingly, the Board finds this claim properly stems from 
the veteran's September 2006 correspondence and subsequent 
December 2006 rating decision denying the veteran's claim for 
an increased rating for bipolar disorder.  

The Board further notes that while the December 2006 rating 
decision initially denied the veteran's claim for an 
increased rating for bipolar disorder (then rated as 10 
percent disabling) a subsequent RO decision dated March 2007 
awarded a higher rating of 30 percent, effective September 
12, 2006, the date of the veteran's claim.  A subsequent 
rating decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the pending 
appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, 
the issue is still properly before the Board here and the 
issue has been appropriately rephrased above.


FINDING OF FACT

The veteran's bipolar disorder is manifested by sleep 
disturbances, hypervigilance, recurrent manic episodes, 
depressed mood, bland affect, illogical thought process, 
"magical" thinking, concentration problems, and some 
impairment of relationships with others, all resulting in 
moderate social and occupational impairment.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but no 
higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.130, Diagnostic Code 9432 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  

The notice requirements were met in this case by a letter 
sent to the veteran in September 2006.  That letter advised 
the veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2006).  The letter explained to the veteran how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, for increased rating claims, as is the case 
here, duty-to-notify compliance requires the VA to satisfy 
the following four-part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id. at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See id.; see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007).  

Prior to the initial adjudication of the claim, the RO sent 
the veteran a September 2006 letter, which requested that the 
veteran provide evidence describing how his disabilities had 
worsened, as required by element (1). The letter also 
indicated to the veteran specifically how disability ratings 
and effective dates are determined, as required by element 
(3).  The letter included examples of specific types of 
evidence that would substantiate his claim.  In addition, the 
veteran was questioned about the effect that worsening has on 
his employment and daily life during the course of the March 
2007 VA examination performed in association with this claim.  
The veteran provided statements within other VA outpatient 
treatment records in which he details the impact of his 
disability on his daily and occupational life.  The Board 
finds that the notice given, the questions directly asked and 
the responses provided by the veteran both at interview and 
in his own statements show that he knew that the evidence 
needed to show that his disability had worsened and what 
impact that had on his employment and daily life, as required 
under elements (1) and (4).  As the Board finds veteran had 
actual knowledge of the requirement, any failure to provide 
him with adequate notice is not prejudicial.  See Sanders, 
supra.  The Board finds that the first, third and fourth 
elements of Vazquez-Flores are satisfied.

As to element (2), the Board notes that the veteran is 
service connected for a mental disorder.  As will be 
discussed below, the disability is rated under Diagnostic 
Code 9432, which rates the disability based on a general 
formula for mental disorders.  The veteran was asked all 
pertinent questions within this general formula during his 
March 2007 examination and thus was given actual notice of 
what was necessary to demonstrate a worsened condition.  The 
Board finds that no more specific notice is required of VA 
and that any error in not providing the rating criteria is 
harmless.  See Vazquez-Flores.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are either met or that any 
error in the specific VCAA notice letters are not 
prejudicial.  

Furthermore, the veteran has not alleged that VA failed to 
comply with the notice requirements of the VCAA, and he was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The Board notes that the veteran indicated in passing during 
a VA examination that he applied for Social Security Income 
(SSI) and was denied.  The RO did not obtain any medical 
records from the SSA associated with the veteran's SSI claim, 
to the extent they exist.  The duty to obtain records only 
applies to records that are "relevant" to the claim.  
38 U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 6 Vet. 
App. 473, 476 (1994) (citing the Federal Rule of Evidence 401 
defining "relevant evidence" as "evidence having any 
tendency to make the existence of any fact that is of 
consequence to the determination of the action more probable 
or less probable than it would be without the evidence.").  

It is not clear from the veteran's statements under what 
condition(s) he applied for SSI or if any medical examination 
was extended in conjunction with his claim.  Moreover, what 
is "of consequence" in this case is the current severity of 
the veteran's condition, and there is no indication that SSA 
records would include any additional information.  That is, 
the veteran indicated he only receives treatment for his 
bipolar disability at the VA, and those records are in the 
claims file. Obtaining duplicative evidence from the SSA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate VA examination in 
2007.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
bipolar disorder since he was last examined.  The veteran has 
not reported receiving any recent treatment specifically for 
this condition (other than at VA, which records are in the 
file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2007 VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  There is no rule as to how current an examination 
must be, and the Board concludes the examinations in this 
case are adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Increased Rating

The veteran contends his bipolar disorder is worse than 
currently rated.  Specifically, the veteran's treatment 
records clearly indicate regular, continuous treatment for 
his condition and other efforts to "get his life together," 
which are curtailed by periodic manic episodes.  Although his 
symptoms are intermittent, he alleges the overall picture of 
his disability warrants a higher rating. 

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to 
the criteria in the rating schedule.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based upon all the evidence of record that bears on 
occupational and social impairment, rather than solely upon 
the examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, such as the disability in this case, the 
primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
also recognizes that VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending, and that the Board must thus 
consider whether the veteran is entitled to any staged 
ratings higher than those presently assigned.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007). 

The General Rating Formula for Mental Disorders provides, in 
pertinent part:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) . . . . 
. . . . 30

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . 70

38 C.F.R. § 4.130, Diagnostic Code 9432. 

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a GAF score is often used by treating examiners 
to reflect the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." See Richard v. Brown, 9 Vet. App. 266 (1996).  A 
GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  

In this case, since September 2006 the veteran's GAF scores 
have largely been in the range of 52 to 55.  The DSM-IV 
provides for a GAF rating of 51-60 for moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Id.  

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
veteran's demonstrated bipolar disorder symptomatology 
warrants an increased rating of 50 percent disabling, but no 
higher.

As indicated above, the primary concern here is the current 
level of the veteran's disability.  See Francisco, 7 Vet. 
App. at 58.  In this case, however, the Board finds the 
history of the veteran's disability relevant to the current 
evaluation of his condition. 

The veteran was treated for mental health issues since the 
age of 14, prior to his service in the military, to include 
hospitalization after an attempted suicide in 1993.  He was 
first diagnosed with bipolar disorder during his military 
service in August 2000, where he received an honorable 
discharge for medical reasons.  Since that time, the 
veteran's mental health history includes frequent 
hospitalizations, incarcerations and manic episodes.  Some of 
these episodes and symptoms are attributed to non-service 
connected conditions, to include antisocial personality 
disorder.  The veteran's brother died in February 2003, which 
caused the veteran to suffer a significant manic episode.  
The veteran had other episodes through the years causing 
multiple incarcerations and hospitalizations.  Notably, the 
veteran's odd behavior caused one woman to file a protection 
order against him in February 2005.  She described the 
veteran as sending incoherent and threatening letters to her 
and showing up to her work uninvited and refusing to leave.  

While VA treatment records indicate continuous and on-going 
treatment for his mental disability, his symptoms and 
behaviors are not always attributed to his service-connected 
bipolar disorder.  Indeed, the veteran was afforded a VA 
examination in March 2005 where the examiner attributed most 
of the veteran's serious manifestations to his antisocial 
personality disorder whereas his bipolar disorder was opined, 
at that time, to only attribute for "mild" impairment of 
occupational and social functioning.  At that time, the 
examiner assigned the veteran with a GAF score of 78 
attributable to bipolar disorder alone.  A GAF score of 71-80 
is assigned where if symptoms are present, they are transient 
and expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational or school 
functioning (e.g. temporarily falling behind in schoolwork). 
As will be explained more thoroughly below, this GAF score is 
clearly inconsistent with the veteran's actual reported 
symptoms.

The veteran's most recent medical records, in contrast, 
clearly indicate the veteran's most predominant diagnosis is 
bipolar disorder.  Within VA outpatient treatment records 
from 2005 to 2006, GAF scores range from 52 to 55 attributed 
to the veteran's bipolar disorder.  The records also note the 
veteran's various efforts to work and eventually attend 
college.  Socially, the records indicate the veteran lives 
with friends (due to his strained relationship with his 
father), attends church on a regular basis and had a short-
lived relationship with a female friend.  The recent records 
are silent as to any recent manic episodes.  While the 
records still indicate a diagnosis of "antisocial 
personality traits" the most recent VA outpatient treatment 
records attribute all of the veteran's mental health 
symptomatology primarily to bipolar disorder. 

The veteran was most recently afforded a VA examination in 
March 2007 by the same psychiatrist who conducted the March 
2005 examination.  The examiner noted the veteran's symptoms 
to include occasional suicidal ideation, but with no admitted 
plan, recurrent manic episodes, bland affect, depressed mood, 
illogical process, "magical" thinking, sleep impairment and 
anxiousness.  More specifically, the examiner indicates the 
veteran's belief that he can communicate with the spirit 
world and that his mother communicates with him through 
"spontaneous writing."  His illogical thought process 
worsens with prolonger periods of insomnia where the veteran 
enters a "dream like" reality.  The examiner also noted the 
veteran was living with friends who give him support on his 
goals of attending college.  In regard to occupational 
impairment, the examiner indicated his current unemployment 
was due to wanting to find a job that paid beyond minimum 
wage rather than an impairment due to his mental disability.  

The examiner diagnosed the veteran with bipolar disorder with 
an overall GAF score of 52.  Similarly to his prior 
examination, however, the examiner indicated his GAF score 
attributable solely to his service-connected disability is 
actually 75.  The examiner does not indicate a diagnosis of 
antisocial personality disorder.  Rather, both GAF scores are 
attributable to the veteran's bipolar disorder, but the 
examiner distinguishes between events that caused the 
veteran's manic episodes in 2000 (while in the military) and 
those after 2003 (after the veteran's brother died).  

The Board does not find this aspect of the examiner's opinion 
probative.  The question of service-connection is a legal 
inquiry, not a medical inquiry.  In addition, the veteran is 
already service-connected for bipolar disorder.  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected unless clearly 
attributable to intercurrent cause.  38 C.F.R. § 3.303(a). 
The cause of intermittent exacerbations of the veteran's 
disorder, therefore, is not relevant for evaluation of an 
increased rating claim.  Rather, what is of consequence is 
the severity of the veteran's service-connected disability 
regardless of the reason behind the increased severity, 
unless due to a clear intercurrent cause, which is not shown 
to be the case.  

Looking solely on reported symptoms in the VA outpatient 
treatment records and VA examinations it is clear the 
veteran's disability warrants a 50 percent disability rating, 
but no more.  The veteran consistently has sleep 
disturbances, a depressed mood and a bland affect.  During 
manic episodes, the veteran also suffers from illogical 
thought process and impaired concentration.  All medical 
records, however, indicate manic episodes are intermittent 
and most times the veteran is oriented to time, place and 
circumstances.  The veteran denies impairment to daily living 
functions.  Although the veteran has demonstrated some social 
impairment, evidenced by the past restraining order placed 
against him, he currently lives with friends he has known 
since high school who support him and encourage his 
initiatives to attend college.  He has familial strains with 
his father and is still mourning the loss of his brother, but 
keeps in contact with his sister who is serving in the 
military.

As for occupational impairment, the medical evidence 
indicates the veteran has had numerous odd jobs, which he 
changes frequently.  The 2007 examiner, however, noted the 
veteran's occupational impairment due to his bipolar disorder 
alone is merely mild and only interferes with the veteran's 
ability to handle significant stress.  Rather, the examiner 
opined the veteran's frequent job changes have more to do 
with a desire to earn above minimum wage.

Again, with the exception of the March 2007 examination, the 
veteran has routinely been assigned a GAF score consistent 
with a "moderate" impairment in social and occupational 
functioning, with manifestations such as flattened affect, 
sleep disturbances, depression, disturbances of motivation 
and mood and difficulty in establishing and maintaining 
effective work and social relationships.  This is exactly the 
criteria for a 50 percent rating.

The veteran, however, does not have any symptoms ordinarily 
associated with "severe" social and occupational 
impairment, such as inappropriate behavior, deficient 
personal hygiene, disorientation or memory loss.  More 
importantly, he does not have total social and occupational 
impairment.  He does have deficiencies in these areas, but 
that is contemplated in ratings lower than 70 and 100 
percent.  

Specifically, he attends church regularly and lives with 
friends he has known since high school.  He currently is 
taking steps to attend college and is committed to a regular 
treatment regimen for his disability. Aside from intermittent 
episodes, his thought processes and speech are coherent, 
logical and intact.  He denied panic attacks, obsessive or 
ritualistic behavior or other inappropriate behavior.  
Overall, since the veteran has some of the criteria for a 50 
percent rating, the Board concludes his overall level of 
disability more nearly approximates that consistent with a 50 
percent rating.  The GAF scores of record support the Board's 
conclusion that a higher rating is warranted.  The majority 
of the scores, especially from 2005 to 2006, are consistently 
52 to 55, reflective of a "moderate" impairment in social 



and occupational functioning, which is commensurate with a 
higher degree of social and industrial impairment as required 
for the assignment of a 50 percent disability evaluation.  

The Board considered assigning the veteran a rating higher 
than 50 percent, but the preponderance of the evidence is 
against assignment of such a rating.  As noted above, the 
criteria for a 70 or 100 percent rating are not met.  He does 
not experience significant social and occupational 
deficiencies nor is he in a near-continuous state of panic or 
disorientation.  He does not experience hallucinations.  He 
does not exhibit inappropriate behavior.  His personal 
hygiene is appropriate.  He does have some illogical thought 
processes during manic episodes, but his overall treatment 
records indicate when the veteran is compliant with his 
treatment regimen, he is coherent, logical and otherwise 
appropriate.  Therefore, a higher rating is not warranted.

Accordingly, resolving any reasonable doubt in the veteran's 
favor, the Board finds that he met the requirements for a 50 
percent schedular rating, and no more, for the entire 
appellate time period and, therefore, no further "staged" 
ratings are warranted.  Cf. Hart, No. 05-2424.  

To the extent that the veteran's disability affects his 
employment, such has been contemplated in the currently 
assigned scheduler evaluation.  The evidence does not reflect 
that the disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
scheduler standards is rendered impracticable.  Thus referral 
to the RO for consideration of the assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.




ORDER

Entitlement to an increased disability rating of 50 percent 
for bipolar disorder is granted, subject to the laws and 
regulations controlling the award of monetary benefits.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


